                Case 9:20-bk-00656-FMD        Doc 10     Filed 04/15/20     Page 1 of 2




                                        ORDERED.
  Dated: April 15, 2020




                          UNITED STATES BANKRUPTCY COURT
                   MIDDLE DISTRICT OF FLORIDA – FORT MYERS DIVISION
 In Re:

 BEVERLY CARRINGER                                       Case No. 9:20-bk-00656-FMD
                                                         Chapter 7
                     Debtor.
                                                 /

                ORDER GRANTING CHAPTER 7 TRUSTEE’S APPLICATION TO
               RETAIN BK GLOBAL REAL ESTATE SERVICES AND 1st PREMIER
                          INTERNATIONAL PROPERTIES, LLC

        THIS CASE came before the Court, without hearing, upon the Application of Robert
Tardif, the trustee in the above-captioned case (“Trustee”), to Retain BK Global Real Estate
Services and 1st Premier International Properties, LLC (Doc. No. 9) (the “Application”), and the
Court having reviewed and considered the Application and the Affidavit of Disinterestedness and
found the same to be in the best interest of the Debtor and creditors of the estate, and having found
good and sufficient cause to grant the requested relief, the United States Bankruptcy Court for the
Middle District of Florida the Court hereby finds as follows:

          A.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157(b)(2).

          B.      Venue of this Chapter 7 case and the Application is proper pursuant to 28 U.S.C.
                  §§ 1408 and 1409.

          C.      Notice of the Application was adequate and proper under the circumstances.

          D.      BKRES and Listing Agent are disinterested persons within the meaning of
                  Bankruptcy Code Section 101(14).

          ACCORDINGLY, based upon the foregoing findings of fact, it is

          ORDERED that the Application is hereby GRANTED
            Case 9:20-bk-00656-FMD            Doc 10      Filed 04/15/20      Page 2 of 2




       IT IS FURTHER ORDERED that the Application to Employ filed herein by the Chapter 7
Trustee is hereby approved and the Chapter 7 Trustee is hereby authorized to retain BK Global Real
Estate Services and 1st Premier International Properties, LLC in this case and the compensation
arrangements set forth in the listing agreement and this application, pursuant to Sections 327, 328(a)
and 330 of the Bankruptcy Code are hereby approved but payment shall be upon further application
and Order of this Court. Compensation will be determined later in accordance with 11 U.S.C. § 330.

        IT IS FURTHER ORDERED that the Court shall retain jurisdiction to hear and determine
all matters arising from or related to the implementation of this Order.

Trustee, Robert E. Tardif Jr., is directed to serve a copy of this Order on interested parties and file a
proof of service within 3 days of entry of the Order.
